Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the argument and amendment of the applicant.   Responses to the arguments are presented after the first rejection to which they are directed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,4-6 and 8-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The added language lacks support for “the meta functional patterns of the imprinting plate with patterns of meta-atoms” , is rambling including listing steps out of order and follows steps 1-3, so is not properly introduced as “firstly”
	The examiner suggests replacing “firstly, the meta functional patterns ....resist with the meta-patterns.” with - -transferring the patterns of the meta-atoms of the polymer film imprinting template or the metal imprinting template into a nano-imprinting resist by heating the nano-imprinting resist to make it soft, pressing the polymer film imprinting template or the metal 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,5,6,8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), in view of Kato JP 04-259936 and Miwa 5244775. 
Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE) illustrates in figure 5, the use of nano-imprinting uses a silicon (metal) embossing master into 500 nm of HSQ resist, coated upon a 150 nm PMMA layer formed on a silicon substrate.  After pressing to the desired depth by controlling the applied pressure to be 33 MPa applied over the 3 mm x 3mm area at room temperature (25 degrees C), 100 nm line widths were achieved in the resist, the embossing master is raised. The resist and the underlying PMMA are etched using an oxygen plasma descum.  This descum was necessary to g) of the resist is disclosed (first page right column)
Kato JP 04-259936 (machine translation attached) teaches with respect to figure 1a-j the manufacture of a stamper for making an optical disk, where a silicon wafer (1) is coated with a positive resist (2) with a thickness of 100-150 nm (1000-1500 angstroms). This is exposed using a laser as in figure 1c, and developed to form the pattern in 1d.  This resist pattern is used prevent etching in the covered areas which results in the Si wafer being patterned as shown in figure 1e after any remaining resist is removed.  This is then coated with a thin film of a metal such as 
Miwa 5244775 teaches with respect to figure 3 the manufacture of a stamper for an optical disk, forming a patterned resist on a glass substrate, evaporating 40 nm of Ni on this and then using this to electroform an Ni master (10/3-22). 
	It would have been obvious to one skilled in the art to modify the process disclosed with respect to figure 5 and the associated text of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE) by replacing forming the electron beam resist to a thickness of 150 nm based upon the resist thickness in Kato JP 04-259936, patterning the electron beam resist to form chiral metamaterials patterns as discussed in the abstract and introduction of Chen et al. and etching the silicon embossing master/template to a depth of 350 to 400 nm as in Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), removing the resist and coating the etched substrate with a Ni layer as in Kato JP 04-259936, followed by electroforming as taught in Kato JP 04-259936 and Miwa 5244775 with a reasonable expectation of success based upon these alternative being known for forming embossing masters for similar grating like optical devices. 
	Alternatively, it would have been obvious to one skilled in the art to modify the process rendered obvious by the combination of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), Kato JP 04-259936 and Miwa 
Further, the examiner holds that it would have been obvious to one skilled in the art to modify the process disclosed with respect to figure 5 and the associated text by heating the resist above room temperature based upon the disclosure of hot embossing of the resist at a temperature above the glass transition temperature (Tg) of the resist on the first page, thereby rendering the embodiments bounded by claims 7,8 and 16-18 obvious.
Further, it would have been obvious to one skilled in the art to modify the process disclosed with respect to figure 5 and the associated text by heating the resist to 80 degrees C to soften the resist and allow the embossing to proceed at pressures as low as 2 MPa  as taught in section V and cooling to room temperature before raising embossing master so the resist holds the pattern and the disclosure of embossing of the resist at a temperature above the glass transition temperature (Tg) of the resist on the first page, thereby rendering the embodiments bounded by claims 7,8,10 and 16-18 obvious.
The applicant argues on page 6 of the response that the optical metasurfaces formed in the claimed process are different from metamaterials and are formed using a 150-400 nm thick resist to etch depths of 150-400 nm in the substrate.  The examiner points out that the embossed resist features of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE) patterns the 50 nm PdAu alloy with a liftoff in the same manner as 
The applicant argues on page 7 that the dimensions/thicknesses are critical.  The examiner agrees that the etch depth is critical as this defines the depth/height of the resulting embossing master features formed in either the PDMS or Ni embossing master.  The examiner disagrees that the resist layer thickness is critical as the electron beams resist merely needs to be sufficiently thick to facilitate the 350-400 nm etch depth and any excess is removed as recited in claim 1 at lines 8-9.  
The applicant also argues on pages 7 and 8 that Chen et al. and Kato JP 04-259936 forms gratings not optical metasurfaces.  The examiner points out that the embossed resist features of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE) patterns the 50 nm PdAu alloy with a liftoff in the same manner as illustrated in figures 1-8 to 1.11 of the instant application and clearly describes the formation of planar photonic meta-materials with chiral structures (abstract and introduction). The teachings of Chen et al.  are not limited to the gratings formed in the process of the example. 

In the response of 12/9/2021, the applicant argues that Chen et al. does not using a nano-imprinting resist or teach the cooling step. The position of the examiner is that the SU-8 resist is nano imprinting, so it is a non-imprint resist. The examiner also points to table 1 of Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-
The applicant argues that the cooling step is not taught in Chen. The heating and pressure are only applied in the UV light curing step and at least some cooling occurs after this step by the time peeling takes place. The claims does not require cooling to below the glass transition temperature of the imprint resist, it only requires some cooling to occur.  The descum is the cleaning step and the deposition of the metal is the post processing.  Chen teaches e-beam exposure using an e-beam writer and development of the positive resist and Kato et al. is relied upon to teach useful resist thicknesses. Miwa is relied upon to teach known methods for forming the metal or polymeric embossing masters from an etched substrate and one is directed to this by the teachings of nickel, tungsten and polydimethylsiloxane embossing masters in Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE). 

The applicant argues that the meta-materials of the applied art are not the meta-surfaces of the claims.  The examiner points out that the resultant article includes metal film as the meta-surface based optical element (See prepub at [0083]) as  does Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE) who exemplifies 50nm  PdAu alloy film in the structures shown in figure 7, which is certainly thin enough to act as a transmissive or reflective phase element meeting the meta-surface limitations of the claims.


Claims 1,8,10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), in view of Kato JP 04-259936 and Miwa 5244775, further in view of Oh et al. 20180083190 and/or Zhu et al. 20150087153.
Oh et al. 20180083190 teaches nanoimprinting stamps formed of polydimethylsiloxane (PDMS), perfluorinated polyether (PFPE), polyurethane acrylate (PUA), polymethylmethacrylate (PMMA), polyvinyl alcohol (PVA), polyvinyl chloride (PVC), polycarbonate (PC), polytetrafluoroethylene (PTFE), and benzyl methacrylate [0012,0048
Zhu et al. 20150087153 teaches stampers made from various materials including Ni, Si, silica, silicon carbide, PET, PMMA, polystyrene or PDMS [0032]. 
It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), in view of Kato JP 04-259936 and Miwa 5244775 by replacing the Ni based embossing master/template with an embossing master formed of polydimethylsiloxane (PDMS) polyurethane acrylate polymethylmethacrylate, polytetrafluoroethylene or polyethylene terephthalate (PET) as taught by Oh et al. 20180083190 and/or Zhu et al. 20150087153 based upon the disclosure in the right column of the first page of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 . 


Claims 1,5,6,8, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), in view of Kato JP 04-259936 and Miwa 5244775, further in view of Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  (2016). 
Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  (2016) teaches photonic devices include photonic crystals and meta materials and can be formed using various lithography methods, including nanoimprinting and micro-contact printing (page 5133,left column).  Nanoimprint lithography is a process modified from that used to form compact disks and allows the formation of features as small as 10 nm (page 5133/right column). The use of heating with the applied pressure or UV curing with the applied pressure is known in the art.  The use of silicon, dielectrics, metals including nickel and soft molds of polymers such as PDMS, PFPE and UV cured resins as imprinting/embossing master is known.  Soft polymeric molds are cheaper and provide better contact particularly when the substrate is curved or irregular (page 5134, right column). The use of UV curing allows for the process to proceed at room temperature (page 5136/left column, see also figure 4). The use of roll to roll (R2R) nanoimprinting of subwavelength scale dot patterns on metal-insulator-metal staked polymer films is a continuous process which allows faster processing (figure 5 and 
It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), in view of Kato JP 04-259936 and Miwa 5244775 for forming other high resolution embossed patterns for optical devices, noting that Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  (2016) establishes as nexus between these arts through the teaching that nanoimprint lithography is a process modified from that used to form compact disks (page 5133/right column). 
The examiner relies upon the response above without further comment.

Claims 1,4-6,8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 .
Yindar Chou, “Novel fast fabrication of nanostructures for sensor and flexible polymer electronics”, Thesis Simon Fraser University (2013) teaches in chapter 6, replication of desired patterns using stamping/embossing. Ni is the most durable and a better thermal conductor than Si, quartz or other materials (page 83). Figure 6-1 teaches embossing while heating, allowing the stamp to cool and then delaminating (page 85). Step and repeat and roll to roll processing are discussed on pages 87-89. The use of electroforming to form a nickel mold is described, where an original is formed, and its reverse is formed by embossing a polymer to form a polymer negative, which is then coated with a thin metal seed layer which is then used to as an electrode for electroforming a Ni secondary embossing master (pages 89-96). The Ni was sputtered to a thickness of 50 nm (page174). These can be used to form metamaterials (pages 29,101,114)
It would have been obvious to one skilled in the art to modify the process rendered obvious by the combination of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), Kato JP 04-259936, Miwa 5244775 and  Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  (2016) by forming the Ni master from the Si master by using an intermediate polymer negative molded with the surface relief pattern, followed by coating a thin Ni layer, followed by electroforming as taught Yindar Chou, “Novel fast fabrication of nanostructures for sensor and flexible polymer electronics”, Thesis Simon Fraser University (2013) as this results in 
It would have been obvious to one skilled in the art to modify the process rendered obvious by the combination of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), Kato JP 04-259936, Miwa 5244775 and  Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  (2016) by etching a quartz substrate or a forming the imprint stamper in a roll forma and using roll-to roll processing as taught Yindar Chou, “Novel fast fabrication of nanostructures for sensor and flexible polymer electronics”, Thesis Simon Fraser University (2013) as these are taught as useful in patterning meta-materials.  

In response to the arguments of 12/9/2021, Yindar Chou, “Novel fast fabrication of nanostructures for sensor and flexible polymer electronics”, Thesis Simon Fraser University (2013) expressly teaches the hot embossing at a temperature above the glass transition temperature of the polymer/resist, cooling below the glass transition temperature and separation on page 85.



Claims 1,4-6,8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), in view of Kato JP 04-259936,  Miwa 5244775 and Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  (2016), further in view of Wu et al. “Optical metamaterials at near and mid-IR range fabricated by nanoimprint lithography”, Appl. Phys. A., Vol. 87 pp 143-150 (2007).
Wu et al. “Optical metamaterials at near and mid-IR range fabricated by nanoimprint lithography”, Appl. Phys. A., Vol. 87 pp 143-150 (2007) teaches with respect to figure 6, and section 3, a Si (metal) embossing master substrate which was patterned using an e-beam resist which was exposed and patterned, depositing Cr in the openings, lifting of the excess Cr, and etching the silicon substrate using an RIE etch, removing the Cr, cleaning and adding a release coating. A glass substrate was provided with a transfer layer and an nanoimprint resist by spin coating, the resist was imprinted and the resist residue and uncovered portions of the transfer layer were removed by etching.  A trilayer of 25 nm Ag/25 nm SiOx/ 25 nm Ag was deposited by electron beam evaporation and then the resist and transfer layer were removed with any overlying Ag/SiOx/Ag to yield a fishnet pattern/structure (page 146).  The nanoimprint process allows for the formation of sub-diffraction limited patterns with higher output than electron beam lithography (EBL) or focusing ion beam (FIB) techniques (page 144). 
	It would have been obvious to one skilled in the art to modify the process rendered obvious by the combination of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), Kato JP 04-259936, Miwa 5244775 and  .

Claims 1,4-6,8,9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), in view of Kato JP 04-259936 and Miwa 5244775, further in view of Alves et al., Bi-material terahertz sensors using metamaterial structures”, Opt. Express. Vol. 21(11) pp 13256-13271 (05/2013), Cheah et al. 20130160936 and Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  (2016).
Alves et al., Bi-material terahertz sensors using metamaterial structures”, Opt. Express. Vol. 21(11) pp 13256-13271 (05/2013) illustrates a unit cell of a metamaterials absorber in the THz range (section 4, figure 3a), which includes a 100 nm Al ground plate, a 1.1 microns thick 
Cheah et al. 20130160936 teaches patterned gold/ITO/gold trilayers patterned as metamaterials ([0034] and figure 1)
	It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), Kato JP 04-259936 and Miwa 5244775
by replacing silicon substrate to be coated with a resist to be embossed with a silicon wafer substrate having the metal layer, dielectric interlayer and a metal layer to be patterned as in figure 1 of Cheah et al. 20130160936 or figure 3b and figure 6 of Alves et al., Bi-material terahertz sensors using metamaterial structures”, Opt. Express. Vol. 21(11) pp 13256-13271 (05/2013) with a reasonable expectation of success based upon the use of roll to roll (R2R) nanoimprinting of subwavelength scale dot patterns on metal-insulator-metal stacked polymer films in figure 5 and the associated text in Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  (2016). 
The examiner relies upon the response above without further comment.

Claims 1,4-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), in view of Kato JP 04-259936, Miwa 5244775, Alves et al., Bi-material terahertz sensors using metamaterial structures”, Opt. Express. Vol. 21(11) pp 13256-13271 (05/2013), Cheah et al. 20130160936 and Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  (2016), further in view of Wang et al. “Tape based flexible metallic and dielectric nanophotonic devices and metamaterials”, Proc 17th IEEE inter. Confer. Nanotech. pp 420-425 (07/2017), Carey et al. “Multiband absorbers for the long-wave infrared regime”, Appl. Opt. 56(30) pp 8403-8413 (10/2017)  and Shirakawabe et al. JP 11-304822. 
Wang et al. “Tape based flexible metallic and dielectric nanophotonic devices and metamaterials”, Proc 17th IEEE inter. Confer. Nanotech. pp 420-425 (07/2017) illustrates in figure 4, an array of Fabry-Perot cavities where the structure is inverted and the array in in contact with the substrate, a photoresist dielectric layer is applied over this and then a gold film. 
 Shirakawabe et al. JP 11-304822 illustrates in figure 1, a silicon substrate (10), coated with a resist (12), which is patterned and used to etch the silicon substrate as shown in figure 1(d).  This is then coated with metal by vacuum deposition and the overlying metal is removed by lift-off leaving the metal embedded in the silicon substrate as shown in figure 12(e) and then coated with diamond-like carbon (DLC, 16). 
Carey et al. “Multiband absorbers for the long-wave infrared regime”, Appl. Opt. 56(30) pp 8403-8413 (10/2017) teaches with respect to figure 11, a silicon substrate, provided with a patterned resist formed using contact printing, which is used to etch the silicon, the resist was 
	It would have been obvious to one skilled in the art to modify the process rendered obvious by the combination of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), Kato JP 04-259936, Miwa 5244775 and  Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  (2016) by using the resist to etch the substrate prior to deposition and the liftoff in the manner taught in Carey et al. “Multiband absorbers for the long-wave infrared regime”, Appl. Opt. 56(30) pp 8403-8413 (10/2017) and Shirakawabe et al. JP 11-304822 and depositing the metal in the recesses formed in the substrate as taught by Shirakawabe et al. JP 11-304822 and depositing a dielectric over the resulting substrate as taught in Shirakawabe et al. JP 11-304822 and Wang et al. “Tape based flexible metallic and dielectric nanophotonic devices and metamaterials”, Proc 17th IEEE inter. Confer. Nanotech. pp 420-425 (07/2017) and a conductive layer on this as taught in Wang et al. “Tape based flexible metallic and dielectric nanophotonic devices and metamaterials”, Proc 17th IEEE inter. Confer. Nanotech. pp 420-425 (07/2017) to form a structure similar to that shown in figure 4a, but where the gold is embedded in the substrate with a reasonable expectation of forming a useful metamaterial devices based upon the teachings of Carey et al. “Multiband absorbers for the long-wave infrared regime”, Appl. Opt. th IEEE inter. Confer. Nanotech. pp 420-425 (07/2017)

Claims 1-2,4-8,10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), in view of Kato JP 04-259936,  Miwa 5244775, Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  and Yindar Chou, “Novel fast fabrication of nanostructures for sensor and flexible polymer electronics”, Thesis Simon Fraser University (2013), further in view of Oh et al. 20180083190 and/or Zhu et al. 20150087153.
It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), Kato JP 04-259936,  Miwa 5244775, Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  and Yindar Chou, “Novel fast fabrication of nanostructures for sensor and flexible polymer electronics”, Thesis Simon Fraser University (2013) by replacing the Ni based embossing master/template with an embossing master formed of polydimethylsiloxane (PDMS) polyurethane acrylate polymethylmethacrylate, polytetrafluoroethylene or polyethylene terephthalate (PET) as taught by Oh et al. 20180083190 and/or Zhu et al. 20150087153 based upon the disclosure in the right column of the first page of Chen et al., “Nano metamaterials and . 

Claims 1-2,4-8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), in view of Kato JP 04-259936,  Miwa 5244775, Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  and Yindar Chou, “Novel fast fabrication of nanostructures for sensor and flexible polymer electronics”, Thesis Simon Fraser University (2013), further in view of Wu et al. “Optical metamaterials at near and mid-IR range fabricated by nanoimprint lithography”, Appl. Phys. A., Vol. 87 pp 143-150 (2007).
It would have been obvious to one skilled in the art to modify the process rendered obvious by the combination of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), Kato JP 04-259936, Miwa 5244775, Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  and Yindar Chou, “Novel fast fabrication of nanostructures for sensor and flexible polymer electronics”, Thesis Simon Fraser University (2013) by using the resulting embossing masters to emboss the resist of Wu et al. “Optical metamaterials at near and mid-IR range fabricated by nanoimprint lithography”, Appl. Phys. A., Vol. 87 pp 143-150 (2007) and then .


Claims 1-2,4-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), in view of Kato JP 04-259936,  Miwa 5244775, Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  (2016) and Yindar Chou, “Novel fast fabrication of nanostructures for sensor and flexible polymer electronics”, Thesis Simon Fraser University (2013), further in view of Alves et al., Bi-material terahertz sensors using metamaterial structures”, Opt. Express. Vol. 21(11) pp 13256-13271 (05/2013) and  Cheah et al. 20130160936.
It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), Kato JP 04-259936,  Miwa 5244775, Zhang et . 

Claims 1,4-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), in view of Kato JP 04-259936,  Miwa 5244775, Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  (2016), Yindar Chou, “Novel fast fabrication of nanostructures for sensor and flexible polymer electronics”, Thesis Simon Fraser University (2013), Alves et al., Bi-material terahertz sensors using metamaterial structures”, Opt. Express. Vol. 21(11) pp 13256-13271 (05/2013) and  Cheah et al. 20130160936, further in view of Wang et al. “Tape based flexible metallic and dielectric nanophotonic devices and metamaterials”, Proc 17th IEEE inter. Confer. Nanotech. pp 420-425 . 
It would have been obvious to one skilled in the art to modify the process rendered obvious by the combination of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), Kato JP 04-259936, Miwa 5244775, Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  (2016), Yindar Chou, “Novel fast fabrication of nanostructures for sensor and flexible polymer electronics”, Thesis Simon Fraser University (2013), Alves et al., Bi-material terahertz sensors using metamaterial structures”, Opt. Express. Vol. 21(11) pp 13256-13271 (05/2013) and  Cheah et al. 20130160936 by using the resist to etch the substrate prior to deposition and the liftoff in the manner taught in Carey et al. “Multiband absorbers for the long-wave infrared regime”, Appl. Opt. 56(30) pp 8403-8413 (10/2017) and Shirakawabe et al. JP 11-304822 and depositing the metal in the recesses formed in the substrate as taught by Shirakawabe et al. JP 11-304822 and depositing a dielectric over the resulting substrate as taught in Shirakawabe et al. JP 11-304822 and Wang et al. “Tape based flexible metallic and dielectric nanophotonic devices and metamaterials”, Proc 17th IEEE inter. Confer. Nanotech. pp 420-425 (07/2017) and a conductive layer on this as taught in Wang et al. “Tape based flexible metallic and dielectric nanophotonic devices and metamaterials”, Proc 17th IEEE inter. Confer. Nanotech. pp 420-425 (07/2017) to form a structure similar to that shown in figure 4a, but where the gold is embedded in the substrate with a reasonable expectation of forming a useful metamaterial devices based upon the teachings of Carey et al. “Multiband absorbers for the long-wave infrared regime”, Appl. Opt. 56(30) pp 8403-8413 (10/2017)  and Wang et al. “Tape based flexible th IEEE inter. Confer. Nanotech. pp 420-425 (07/2017)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitaoka et al. 20130162375 teaches lift off processes [0379] and nanoimprint (abstract) in forming metamaterials [0302]. 
	Wu et al. “Mid-infrared metamaterials fabricated by naniimprint lithography”, Appl. Phys. Lett., Vol. 90 063107 (3 pages) (2007) establishes that the use of nanoimprint lithography in forming metamaterial patterns is old and well known.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737


/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 13, 2022